                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

DAYTON DESHAUN STEPTOE,                            )
    # 2219622,                                     )
               Movant,                             )
                                                   )          No. 3:19-CV-0496-N-BH
 vs.                                               )          No. 3:17-CR-0390-N(1)
                                                   )
UNITED STATES OF AMERICA,                          )          Referred to U.S. Magistrate Judge
               Respondent.                         )

                ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

          After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, I am of the opinion that the Findings and Conclusions of the Magistrate Judge are correct

and they are accepted as the Findings and Conclusions of the Court. For the reasons stated in the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge, the motion to

vacate is SUMMARILY DISMISSED WITHOUT PREJUDICE.

          In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering the

record in this case and the recommendation of the Magistrate Judge, the Court DENIES the movant

a Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate

Judge’s Findings, Conclusions and Recommendation filed in this case in support of its finding that

the movant has failed to show (1) that reasonable jurists would find this Court’s “assessment of the

constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable

whether the petition states a valid claim of the denial of a constitutional right” and “debatable

whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000).
       In the event that the movant files a notice of appeal, he must pay the $505.00 appellate filing

fee or submit a motion to proceed in forma pauperis that is accompanied by a properly signed

certificate of inmate trust account.

       SIGNED this 19th day of April, 2019.




                                              UNITED STATES DISTRICT JUDGE
